Banke, Chief Judge.
The defendant was indicted and tried for rape and aggravated sodomy but found guilty only of simple battery. On appeal, he contends that the trial court erred in allowing the district attorney to read certain appellate court rulings to the jury, and he further contends that the evidence was insufficient to support the jury’s verdict. Held:
1. The defendant relies upon Conklin v. State, 254 Ga. 558 (10) (331 SE2d 532) (1985), as support for his contention that the trial court committed reversible error in allowing the state’s attorney to read law to the jury. Although the Supreme Court in Conklin did denounce the practice, it did so prospectively. Because the present case was tried several months before the decision in Conklin was handed down, it follows that this enumeration establishes no ground for reversal. Furthermore, the record in the present case, unlike the record in Conklin, does not disclose that any objection was made to the prac*83tice at trial.
Decided February 28, 1986.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Paul L. Howard, Jr., Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.
2. Based on our own examination of the trial transcript, we conclude that the evidence was sufficient to enable a rational trier of fact to find the defendant guilty of simple battery beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur.